          Case 1:19-cv-04074-VEC Document 62 Filed 10/01/19 Page 1 of 1

LEVI&KORSINSKY, LLP                                                            55 Broadway, 10th Floor
                                                                               New York, NY 10006
                                                                               T: 212-363-7500
                                                                               F: 212-363-7171
                                                                               www.zlk.com


                                                                               William J. Fields
                                                                               wfields@zlk.com

                                         October 1, 2019

VIA ELECTRONIC CASE FILING

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, NY 10007

       Re:     Berdeaux v. OneCoin Ltd., et al., Case No. 1:19-cv-04074-VEC (S.D.N.Y.)

Dear Judge Caproni:

         This firm, Levi & Korsinsky, LLP, represents Lead Plaintiff Donald Berdeaux and plaintiff
Christine Grablis (“Plaintiffs”) in the subject action (“Action”). We write in accordance with this
Court’s August 23, 2019 Memo Endorsement (ECF No. 49) ordering Plaintiffs to file a letter on
the first business day of each month (beginning on September 3, 2019) updating the Court on
Plaintiffs’ efforts to effectuate service of process upon all Defendants who have not already been
served.

       As of the date of this letter, four Defendants remain unserved: (1) OneCoin Ltd (“OneCoin”);
(2) Ruja Ignatova (“Ignatova”); (3) Sebastian Greenwood (“Greenwood”); and (4) Irina Andreeva
Dilinska (“Dilinska”). As discussed in Plaintiffs’ September 23, 2019 letter to the Court, Plaintiffs
have filed a Motion for Leave to Effectuate Alternative Electronic Service upon these foreign
Defendants.

       Plaintiffs are available at the Court’s convenience to respond to any further questions as
may arise.



                                                      Very truly yours,

                                                      LEVI & KORSINSKY, LLP


                                              By:     /s/ William J. Fields
                                                      William J. Fields

cc:    all counsel of record (via ECF)
